DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/IB17/00705.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 86, 88, 109, 126,300, 318, 319, 323-332, 403, 405-406, drawn to a method of selecting a sample comprising T cells for adoptive immunotherapy or for inclusion in a cell bank, the method comprising determining the expression of IFNγ, CD107a, IL-2, TNF, granzyme B, granzyme K, perforin, or any combination thereof by lymphocytes in the sample and selecting the sample for adoptive immunotherapy if at least a threshold level of the 
Group II. Claims 90-91, drawn to a method of selecting a sample comprising T cells for ex vivo expansion, comprising:
(a)    inducing proliferation in T cells from a portion of the sample,
(b)    determining the expression of IFNγ, CD107a, IL-2, TNF, granzyme B, granzyme K, perforin, or any combination thereof by the lymphocytes in the portion of the sample; and
(c) selecting the sample for expansion if at least a threshold level of the lymphocytes express IFNγ, CD107a, IL-2, TNF, granzyme B, granzyme K, perforin, or a combination thereof.

Group III. Claims 333-336, 345, 407-410, drawn to a cell bank of samples comprising T cells, wherein the cell bank is enriched for samples in which at least a threshold level of lymphocytes in the sample express a biomarker, wherein the threshold level of lymphocytes expressing the biomarker is:
(a)    at least 1% of lymphocytes in the sample express IFNγ;
(b)    at least 1% of the lymphocytes in the sample express CD107a;
(c)    at least 1% of the lymphocytes in the sample express IL-2;
(d)    at least 1% of the lymphocytes in the sample express TNF;

(e)    at least 5% of lymphocytes in the sample express granzyme B;
(f)    at least 3% of the lymphocytes in the sample express granzyme K;
(h)    at least 2% of the lymphocytes in the sample express perforin;
(i)    at least 20% of the lymphocytes in the sample express CD8;
(j)    at least 10% of the lymphocytes in the sample express CD4;
(k)    at least 5% of the lymphocytes in the sample express PD-1;
(l)    at least 8% of the lymphocytes in the sample express TIM-3;
(m)    at least 3% of the lymphocytes in the sample express LAG-3; or
(n)    at least 8% of the lymphocytes in the sample express CTLA-4.

Group IV. Claim 349, drawn to a method of selecting a subject for autologous adoptive immunotherapy, comprising:
a)    inducing proliferation of the T cells obtained from the subject,
b)    determining the expression of IFNγ by the T cells, and
c)    selecting the subject for autologous adoptive immunotherapy if at least a threshold level of the lymphocytes express IFNγ.
I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
	Smith et al (2015) is directed towards the production of clinical grade cell products for use in adoptive therapy and discloses the ex vivo expansion of human T cells using serum replacement media (Abstract). T cells are activated using various means such as CMV or EBV specific epitopes. T cell phenotypes are determined using flow cytometry with standard T cell markers such as CD8 and CD4 (Methods). Expanded T cells are analysed for cytokine production (IFNγ, TNF, IL-2) and degranulation (CD107a). Expanded cells are also analysed for expression of perforin, granzyme B and granzyme K (Methods). Figure 4e depicts perforin, granzyme B and granzyme K expression and shows that greater than 80% of expanded cells express these factors. Whilst Smith et al characterises granzyme B expression in expanded T cells and discloses the potential use of such cells of adoptive immunotherapy, the is silent with respect to the selection of cells on the basis of granzyme B expression. However, it would have been obvious to a person skilled in the art at the time of the instant invention, from the method of Smith et al that increased granzyme B expression is a marker of activated T cells. The same reasoning can be applied to the selection based on the expression of granzyme K and and perforin. The person skilled in the art would find it obvious to use these factors as a marker of suitable activated T cells for adoptive therapy. Consequently, the method of Group I lacks a special technical feature over the prior art as the reference suggests a method as recited in Group I. The Groups thus lack unity of invention over the prior art.  


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646